DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, & 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2016/0372264) in view of Ehlers (US 2,706,742).
In regards to claim 1,
Maeda ‘264 discloses a film capacitor, comprising: 
a main body portion (6 – fig. 1; [0019]) comprising dielectric films (1- fig. 1; [0019]) and metallic films (5 – fig. 1; [0019]) which are laminated, the main body portion being shaped in a rectangular prism comprising a pair of first faces opposed to each other, a pair of first side faces opposed to each other, and a pair of second side faces opposed to each other, the pair of first side faces connecting the pair of first faces, the pair of second side faces connecting the pair of first faces (seen in fig. 1); 
a pair of external electrodes (7 – fig. 1; [0019]) on the pair of first side faces; and 
an insulating cover layer (10 – fig. 1; [0020]) which covers the pair of second side faces.  Maeda ‘264 fails to disclose a grease-containing portion between each of the pair of second side faces and the insulating cover layer, the grease-containing portion comprising an insulating grease.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a grease-containing portion as taught by Ehlers ‘742 with the capacitor of Maeda ‘264 to provide improved insulation and moisture resistance.

In regards to claim 2,
Maeda ‘264 fails to disclose wherein the grease-containing portion comprises a silicone grease.  

Ehlers ‘742 discloses wherein the grease-containing portion comprises a silicone grease (C2:L18-24).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a grease-containing portion as taught by Ehlers ‘742 with the capacitor of Maeda ‘264 to provide improved insulation and moisture resistance.

In regards to claim 3,


Ehlers ‘742 discloses wherein the insulating cover layer comprises at least one of silicone, polyimide, polyphenylene sulfide, and cycloolefin polymer (C3:L33-42).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a cover material as taught by Ehlers ‘742 as the cover material of Maeda ‘264 to provide a cover with outstanding dielectric properties as well as physical properties.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 4,
Maeda ‘264 fails to disclose wherein an average thickness of the grease-containing portion is greater than or equal to 10 µm and less than or equal to 100 µm.  

Ehlers ‘742 discloses wherein an average thickness of the grease-containing portion is greater than or equal to 10 µm and less than or equal to 100 µm (C2:L48-50).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a grease-containing portion as taught by 

In regards to claim 6,
Maeda ‘264 discloses a combination type capacitor, comprising: 
a plurality of film capacitors (fig. 3; [0042]); and 
at least one bus bar (21 & 23 – fig. 3; [0042]) electrically connecting all of the plurality of film capacitors,
the plurality of film capacitors comprising the film capacitor according to claim 1 (see rejection above).
  
In regards to claim 7,
Maeda ‘264 discloses an inverter, comprising: 
a bridge circuit (31 – fig. 4; [0045]) comprising switching elements ([0045]); and 
a capacitance member (33 – fig. 4; [0045]) connected to the bridge circuit, the capacitance member comprising the film capacitor according to claim 1 (see rejection above).  

In regards to claim 8,
Maeda ‘264 discloses an electric vehicle, comprising: 
a power supply (49 – fig. 5; [0049]); 
the inverter according to claim 7 (47 – fig. 5; [0049] & see rejection above), connected to the power supply; 

wheels (51a & 51b – fig. 5; [0049]) driven by the motor.

Claim(s) 1-2 & 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2012/0033342) in view of Ehlers ‘742.
In regards to claim 1,
Ito ‘342 discloses a film capacitor, comprising: 
a main body portion comprising dielectric films (18a – fig. 2; abstract) and metallic films (16a – fig. 2; abstract) which are laminated, the main body portion being shaped in a rectangular prism comprising a pair of first faces opposed to each other, a pair of first side faces opposed to each other, and a pair of second side faces opposed to each other, the pair of first side faces connecting the pair of first faces, the pair of second side faces connecting the pair of first faces (seen in fig. 1-2); 
a pair of external electrodes (26a/26b – fig. 1; abstract) on the pair of first side faces; and 
an insulating cover layer (28a/28b – fig. 1 & 3; abstract) which covers the pair of second side faces.  Ito ‘342 fails to disclose a grease-containing portion between each of the pair of second side faces and the insulating cover layer, the grease-containing portion comprising an insulating grease.  

Ehlers ‘742 discloses a grease-containing portion (17 – fig. 1; C2:L46) between each of the pair of second side faces and the insulating cover layer (18 – fig. 1; C2:L51), the grease-containing portion comprising an insulating grease (C2:L46).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a grease-containing portion as taught by Ehlers ‘742 with the capacitor of Ito ‘342 to provide improved insulation and moisture resistance.

In regards to claim 2,
Ito ‘342 fails to disclose wherein the grease-containing portion comprises a silicone grease.  

Ehlers ‘742 discloses wherein the grease-containing portion comprises a silicone grease (C2:L18-24).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a grease-containing portion as taught by Ehlers ‘742 with the capacitor of Ito ‘342 to provide improved insulation and moisture resistance.

In regards to claim 4,
Ito ‘342 fails to disclose wherein an average thickness of the grease-containing portion is greater than or equal to 10 µm and less than or equal to 100 µm.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a grease-containing portion as taught by Ehlers ‘742 with the capacitor of Ito ‘342 to provide improved insulation and moisture resistance.

In regards to claim 5,
Ito ‘342 further discloses wherein an average thickness of the insulating cover layer is greater than or equal to 3 µm and less than or equal to 80 µm ([0060]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP57080709A – abstract 		US 5,331,504 – fig. 3

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848